EXHIBIT 10.09

SECOND AMENDMENT TO PURCHASE CONTRACT

THIS SECOND AMENDMENT dated as of July 12, 2007 (the “Second Amendment”), to the
PURCHASE CONTRACT dated as of February 12, 1996 (the “Purchase Contract”), is
entered into between THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION, a
limited purpose national banking association with trust powers, in its capacity
as successor trustee of the Rio Grande Resources Trust II (the “Trustee”), (said
Trustee being the successor to JPMorgan Chase Bank, National Association,
formerly known as JPMorgan Chase Bank, successor by merger to The Chase
Manhattan Bank, successor by merger to Chase Bank of Texas, National
Association, successor by change of name to Texas Commerce Bank National
Association, as trustee of the Rio Grande Resources Trust II (the “Prior
Trustee”)), and EL PASO ELECTRIC COMPANY, a Texas corporation (“El Paso”).

RECITALS

A. El Paso and the Prior Trustee were parties to that certain Credit Agreement
dated as of February 12, 1996 (the “Credit Agreement”) among El Paso and the
Prior Trustee as borrowers, Chase Manhattan Bank (successor by merger to
Chemical Bank) as issuing bank, as administrative agent and as collateral agent
for the financial institutions party thereto as lenders (such financial
institutions, the “Lenders”), and the Lenders. Pursuant to the Credit Agreement,
the Lenders agreed to extend credit in the form of loans and letters of credit
to the Prior Trustee, in an aggregate amount not to exceed $60,000,000, (i) to
finance the purchase of Nuclear Fuel by the Prior Trustee, (ii) to provide
backup liquidity for commercial paper issued pursuant to a commercial paper
program to be established by the Prior Trustee, and (iii) to pay interest and
other amounts payable under the Credit Agreement by the Prior Trustee (the
foregoing items (i), (ii) and (iii), the “Trust Credit Purposes”). Consequently,
the Purchase Contract provided in Section 2(g) thereof that El Paso will not
permit the total Net Investment of the Prior Trustee, at any one time, in all
Nuclear Fuel to exceed $60,000,000.

B. Effective as of February 8, 1999, the Credit Agreement was amended and
restated in its entirety, and the lenders thereunder agreed to extend credit in
the form of loans and letters of credit to the Prior Trustee for Trust Credit
Purposes in an aggregate amount not to exceed $70,000,000. Consequently, El Paso
and the Prior Trustee amended Section 2(g) of the Purchase Contract (the “First
Amendment”) to provide that El Paso would not cause or permit the total Net
Investment of the Prior Trustee, at any one time, in all Nuclear Fuel to exceed
$70,000,000.

C. The Credit Agreement was amended and restated again in its entirety on
January 28, 2002, December 17, 2004 and April 11, 2006. The



--------------------------------------------------------------------------------

amended and restated credit agreement dated as of April 11, 2006 (the “2006
Credit Agreement”) provided that the $70,000,000 available to the Prior Trustee
for Trust Credit Purposes could be increased from time to time pursuant to
Section 2.21 of the 2006 Credit Agreement. Subsequent to the execution of the
2006 Credit Agreement but prior to the date hereof, the Trustee succeeded the
Prior Trustee as trustee under the Rio Grande Resources Trust II.

D. On May 30, 2007, El Paso delivered a written notice pursuant to Section 2.21
of the 2006 Credit Agreement to JPMorgan Chase Bank, N.A. (in its capacity as
the administrative agent for the lenders under the 2006 Credit Agreement),
requesting that the amount available to the Trustee in the form of loans and
letters of credit for Trust Credit Purposes be increased from a total amount not
to exceed $70,000,000 to a total amount not to exceed $120,000,000, such
increase to be effective as of July 16, 2007.

E. As a result of the foregoing, El Paso and the Trustee desire to amend the
Purchase Contract in the manner set forth below.

F. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Purchase Contract.

AGREEMENT

In consideration of the mutual agreements contained herein and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment to Section 2(g) of the Purchase Contract. Section 2(g) of
the Purchase Contract is hereby amended and restated to read in its entirety:

 

  (g) El Paso shall not cause or permit the total Net Investment of the Trustee,
at any one time, in all Nuclear Fuel to exceed $120,000,000.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above upon its execution by both parties hereto.

SECTION 3. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Purchase Contract, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
apply and be effective only with respect to the provision of the Purchase
Contract specifically referred to herein.



--------------------------------------------------------------------------------

SECTION 4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.

SECTION 5. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

SECTION 6. Headings. The headings of this amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

THE BANK OF NEW YORK TRUST

COMPANY, NATIONAL ASSOCIATION,

not in its individual capacity but solely in

its capacity as Trustee of the Rio Grande

Resources Trust II By:  

/s/ Kathryn M. Houston

Name:   Kathryn M. Houston Title:   Vice President EL PASO ELECTRIC COMPANY By:
 

/s/ Steven P. Busser

Name:   Steven P. Busser Title   V.P., Treasurer & Chief   Risk Officer



--------------------------------------------------------------------------------

STATE OF TEXAS    )    ) COUNTY OF EL PASO    )

BEFORE ME, the undersigned authority, on this day personally appeared Steven P.
Busser, a V.P., Treasurer & Chief Risk Officer of El Paso Electric Company, a
Texas corporation, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he/she executed the same for
the purposes and consideration therein expressed, in the capacity stated, and as
the act and deed of said corporation.

Given under my hand and seal of office, this 12th day of July, 2007.

 

   

/s/ Hilda Vargas

    Notary Public – State of Texas My Commission Expires:    

 

    6-26-09

   



--------------------------------------------------------------------------------

STATE OF TEXAS    )    ) COUNTY OF TRAVIS    )

BEFORE ME, the undersigned authority, on this day personally appeared Kathryn
Houston, a Vice President of The Bank of New York Trust Company, National
Association, acting in its capacity as Trustee of the Rio Grande Resources Trust
II, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he/she executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said corporation.

Given under my hand and seal of office, this 11th day of July, 2007.

 

   

/s/ Karen L. Kupecki

    Notary Public – State of Texas My Commission Expires:    

 

05-04-2011

   